Citation Nr: 1100555	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  06-32 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a bilateral hand 
disability, claimed as numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from February 1958 to February 
1961.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in April 2009.  A transcript of his hearing has been 
associated with the record.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested in 
service or within one year of discharge, and is unrelated to 
service.

2.  Tinnitus was not manifest in service or within one year of 
discharge, and is unrelated to service.

3.  A right shoulder disability was not manifest in service and 
is unrelated to service.

4.  A disability of the hands was not manifest in service and is 
unrelated to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated during service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated during service and 
may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

3.  A right shoulder disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

4.  A disability of the hands was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in August 2005 discussed the evidence necessary to 
support the Veteran's claims.  The Veteran was invited to submit 
relevant evidence.  The evidence of record was listed and the 
Veteran was told how VA would assist him in obtaining additional 
relevant evidence.  A November 2005 letter provided essentially 
the same information.

At a conference with a decision review officer in March 2006, the 
Veteran was advised of the outstanding evidence.

A March 2006 letter discussed the manner in which VA determines 
disability ratings and effective dates.

In September 2009 the Veteran was advised of the status of his 
claim.  

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect VA's duty to assist, the Board notes that, to the 
extent possible, identified treatment records have been 
associated with the claims file, to include records from the 
Social Security Administration (SSA).  The Veteran has been 
afforded a decision review officer conference and a hearing 
before the undersigned.  VA audiological examinations have been 
carried out.  The Board finds that the most recent examination 
was adequate in that the examiner reviewed the record, 
interviewed the Veteran, and performed an appropriate examination 
prior to providing her conclusions.  The report of record is 
thorough and consistent with contemporaneous treatment records.  
The Board observes that in Martinak v. Nicholson, 21 Vet. App. 
447 (2007), the Court, noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
deficient, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination. The Veteran 
has not asserted that there is any deficiency in his October 2009 
VA examination.  Moreover, the Board notes that the examiner did 
in fact discuss the impact of the hearing disability as reported 
by the Veteran.

The Board acknowledges that the Veteran has not been afforded a 
VA medical examination regarding his claims of entitlement to 
service connection for a right shoulder disability and a hand 
disability.  However, the Board finds that a VA examination is 
not necessary in order to decide this claim.  There are two 
pivotal cases which address the need for a VA examination, Duenas 
v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 
20 Vet App. 79 (2006).  In McLendon, the Court held that in 
disability compensation claims, the Secretary must provide a VA 
medical examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Id. at 81.  In Duenas, the Court held that a VA 
examination is necessary when the record: (1) contains competent 
evidence that the Veteran has persistent or recurrent symptoms of 
the claimed disability and (2) indicate that those symptoms may 
be associated with his active military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment referable to his right shoulder or hands.  
Further, the Board finds that there is no credible evidence of 
in-service manifestations, continuity of symptoms since service, 
and no competent evidence otherwise showing that the claimed 
disabilities were incurred in service.  Because some evidence of 
an in-service event, injury, or disease is required in order to 
substantiate a claim of entitlement to service connection and 
because a post-service medical examination could not provide 
evidence of such past events, a medical examination conducted in 
connection with claim development could not aid in substantiating 
a claim when the record does not already contain evidence of an 
in-service event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4)(i).  Moreover, there is no competent evidence 
relating this claimed disability to any service-connected disease 
or injury.  For the reasons stated, a VA medical examination is 
not warranted.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Service Connection

As an initial matter, the Board notes that the Veteran has not 
alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed to have been incurred or 
aggravated if it is manifested to a compensable degree within a 
year of the Veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Bilateral Hearing Loss Disability and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Board notes that the Court has observed that the threshold 
for normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the 
Court specifically held that tinnitus is a condition which is 
capable of lay observation.  See also Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  In this regard, the Board accepts 
that the Veteran has tinnitus, based on his report.

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to either hearing loss 
or tinnitus.  On enlistment examination in January 1958 and 
separation examination in November 1960 the Veteran's hearing 
acuity was measured as 15/15 bilaterally with whispered voice 
testing.  Notably, he did not complain of ear trouble at the time 
of the November 1960 examination, and in February 1961 he 
certified that his physical condition had undergone no change.

A VA audiological examination was conducted in April 2006.  The 
Veteran's history was reviewed.  He reported bilateral hearing 
loss and constant tinnitus but was unable to identify onset.  He 
noted that he had worked with machinery in the service and that 
following discharge he continued to work around machinery.  He 
also reported that he rode a motorcycle and that he had no other 
recreational noise exposure.  Puretone thresholds were measured 
as follows:





HERTZ




1000
2000
3000
4000
Average
Right

5
15
35
50
26
Left

15
40
55
55
41

Word recognition scores using the Maryland CNC Word List were 98 
percent bilaterally.  The examiner concluded that although the 
discharge examination did not address whether the Veteran had a 
hearing loss that would be associated with noise exposure, it 
would be pure speculation to state whether hearing loss and 
tinnitus was a result of military noise exposure.

At his April 2009 hearing, the Veteran stated that he began to 
complain about hearing loss and tinnitus 20 years following 
service.  He indicated that he initially ignored the problems but 
that they became worse.  He stated that he did not recall having 
problems with hearing or ringing in his ears during active duty.  
He indicated that following service, he drove a tractor trailer 
and worked in a warehouse.  He also reported that he worked 
repairing appliances.  He stated that he did not wear hearing 
protection during post-service employment.  
  
An additional VA examination was carried out in October 2009.  
The Veteran's history was reviewed.  The Veteran reported 
military noise exposure from generators and engines and stated 
that hearing protection was not used.  He also reported post-
service occupational noise exposure for 30 plus years while 
working in various jobs involving driving large trucks, during 
which hearing protection was not used.  He indicated that he also 
had recreational noise exposure from hunting, chain saws, power 
tools, lawn equipment, and motorcycles and also denied use of 
hearing protection.  Puretone thresholds were measured as 
follows:







HERTZ




1000
2000
3000
4000
Average 
Right

10
20
30
45
26
Left

15
50
55
50
43

Speech audiometry revealed word recognition scores of 100 percent 
in the right ear and 98 percent in the left.  The examiner noted 
that service medical records documented normal hearing for the 
whisper speech test on enlistment and separation.  She noted that 
it was not possible to determine whether there was a change in 
hearing due to the absence of ear and frequency specific 
audiometric testing.  She also noted that the Veteran reported 
extensive pre- and post-military recreational noise exposure as 
well as extensive post-military occupational noise exposure.  She 
concluded that it was less likely than not that the hearing loss 
was related to military noise exposure.  She also indicated that 
the exact etiology of tinnitus was unknown, but that it was 
frequently associated with hearing loss and noise exposure.  She 
pointed out that the Veteran reported that his tinnitus began 20 
to 30 years previously and that such onset would date to 
approximately 1979, 18 years following separation from service.  
She therefore concluded that it was less likely than not that 
tinnitus was related to in-service noise exposure.

The Board having carefully reviewed the evidence pertaining to 
these claims, finds that service connection is not warranted.  
While the evidence reveals that the Veteran currently suffers 
from bilateral hearing loss disability and tinnitus, the 
competent, probative evidence of record does not etiologically 
link these disabilities to his service or any incident therein.  
Service treatment records are silent regarding any complaints of 
hearing loss or tinnitus during service.  Further, there is no 
lay or medical evidence of a continuity of symptomatology since 
service in the instant case.  In this regard, the Board observes 
that the Veteran has reported that he first experienced hearing 
difficulty and tinnitus 20 years following service.  The Board 
may, and will, consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the Veteran 
has not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Finally, the Board observes that the October 2009 VA examiner 
concluded that bilateral hearing loss and tinnitus were not 
related to military noise exposure.  In essence, the VA examiner 
provided reasoned opinions, based on complete review of the 
record, interview, and examination.  In assigning high probative 
value to this opinion, the Board notes that the examiner had the 
claims file for review, specifically discussed evidence contained 
in the claims file, obtained a history from the Veteran, and 
conducted a complete examination.  There is no indication that 
the VA examiner was not fully aware of the Veteran's past medical 
history or that she misstated any relevant fact.  The Board thus 
finds the VA examiner's opinions to be of greater probative value 
than the Veteran's unsupported assertions to the contrary.  In 
fact, the Veteran has produced no competent evidence or medical 
opinion in support of this claim, and the length of time between 
his separation from active service and current complaints weighs 
against granting the claim.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss disability and 
tinnitus, and the benefit of the doubt rule does not apply.

Right Shoulder and Bilateral Hand Disabilities

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the Veteran's right 
shoulder or hands.  On separation examination in November 1960, 
the Veteran denied painful or trick shoulder, arthritis or 
rheumatism, deformity, and lameness.  His upper extremities were 
clinically normal and he was deemed qualified for discharge.

Records from Methodist Hospital show that X-rays were taken in 
July 1999.  Neither the Veteran's right shoulder nor his hands 
was examined.

An August 1999 VA treatment record reflects the Veteran's 
complaint of left shoulder pain.

A May 2005 private treatment record indicates that the Veteran 
had some deformity of his fingers and hands due to arthritis.  
Range of motion of his shoulders was full.  

A June 2005 VA problem list includes generalized arthralgia.  

In his July 2005 claim, the Veteran indicated that he had been 
treated for arthritis and joint pain while stationed in Germany.  

In an October 2006 statement, the Veteran related that he had 
trouble with all of his joints following service.  He stated that 
he had trouble with his shoulders and hands beginning in 1978 and 
that he received cortisone in his right hand in 1985.  

Having carefully reviewed the record regarding these claims, the 
Board finds that service connection is not warranted.  In that 
regard, there is no credible evidence of any disease or injury of 
the right shoulder or hands in service, and the Veteran's upper 
extremities were normal at discharge.  While the record indicates 
generalized arthralgia and degenerative joint disease, there is 
no competent evidence to relate these findings to service.  

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects that the 
Veteran has generalized arthralgia and degenerative joint 
disease, it does not contain competent evidence showing that the 
Veteran specifically has disabilities of the right shoulder or 
hands and that such are related to injury or disease in service.  

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the 
United States Court of Appeals for the Federal Circuit determined 
that the Board erred by finding that a claimant's report of in-
service symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at the 
time. However, the Board believes the instant case is clearly 
distinguishable, as the Board does not rely solely upon a general 
absence of any reference to the alleged injuries during service.  
Rather, it relies on the fact that the Veteran specifically 
denied shoulder problems and any problem suggestive of a hand 
condition on discharge from service.  Given the specific denial 
of any history of injury to the right shoulder or hands at 
discharge, the Board must find the more recent assertions made by 
the Veteran of having sustained injuries to the right shoulder 
and hands in service, and of having experienced a continuity of 
symptomatology thereafter are not credible.  In essence, the 
Board finds more contemporaneous statements as to the state of 
his health to be inherently more credible than statements offered 
decades later after filing a claim for monetary benefits.

Moreover, there is no indication of a current right shoulder 
disability.  The Veteran has not identified or produced any 
evidence, medical or otherwise, that would tend to show that he 
currently has a right shoulder disability that is due to disease 
or injury in service.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (2001).  Rather, he has stated only that he has discomfort 
with his feet and that such discomfort causes limitations.  
Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability. In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In summary, there is no credible evidence of a chronic disability 
in service, no credible evidence of a continuity of 
symptomatology since service, and no medical evidence 
establishing any current disability of the feet.  As the 
preponderance of the evidence is against the claim, there is no 
doubt to be resolved.  Consequently, the benefit sought on appeal 
is denied.




ORDER

Entitlement to service connection for bilateral haring loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right shoulder disability 
is denied.

Entitlement to service connection for a disability of the hands, 
claimed as numbness, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


